Opinion issued May 9, 2017




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                              ————————————
                                NO. 01-16-00563-CV
                             ———————————
                      IN RE ELIZABETH THOMAS, Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

       Relator, Elizabeth Thomas, has filed a petition for writ of mandamus,

challenging the trial court’s order granting a plea to the jurisdiction filed by the real

party in interest.*


*
       The underlying case is Elizabeth Thomas v. Meritage Homes of Texas LLC. F/K/A
       Meritage Homes of Texas L.P., F/K/A Legacy Monterey Homes L.P. MTH Lending
       Group L.P., F/K/A Meritage Lending Service Primary Residential Mortgage Inc.,
       D/B/A F/K/A Flagstone Lending Group Stewart Title Company, MTH TI, cause
       number 2014-54729, pending in the 61st Judicial District Court of Harris County,
       Texas, the Honorable Fredericka Phillips presiding.
        We deny the petition for writ of mandamus. We deny all pending motions as

moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Lloyd.




                                        2